Citation Nr: 0928648	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.  

2.  Entitlement to an initial increased evaluation for 
seizure disorder, absence seizures, (petit mal), currently 
rated 10 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
chronic ethmoid sinusitis.  

4.  Entitlement to a compensable evaluation for right wrist 
sprain (dominant).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.   

The seizure and sinusitis matters come to the Board of 
Veterans' Appeals (Board) from an August 2005 rating decision 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  The elbow and wrist matters come to the Board from a 
February 2006 rating decision of a VA RO.  A notice of 
disagreement was filed in June 2006, a statement of the case 
was issued in September 2006, and a substantive appeal was 
received in November 2006.  The Veteran testified at a 
hearing before the Board in May 2009.


FINDINGS OF FACT

1.  The veteran is not shown to have a right elbow 
disability.

2.  The Veteran's seizure disorder, absence seizures, (petit 
mal), is shown to have been manifested by more than 10 minor 
seizures weekly.   

3.  The Veteran's sinusitis has been mild, never causing 
periods of incapacitation or manifesting as headaches, pain, 
and purulent discharge or crusting at least three times 
yearly.

4.  The Veteran's right wrist sprain is not manifested by 
palmar flexion limited in line with forearm; dorsiflexion 
less than 15 degrees; or X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

2.  The criteria for the assignment of an initial evaluation 
of 80 percent (but no higher), for seizure disorder, absence 
seizures, (petit mal), have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code (DC) 8911 (2008).

3.  The criteria for entitlement to an initial compensable 
evaluation for chronic ethmoid sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2008); 38 C.F.R. Part 4, including § 4.7 and DC 6511 (2008).

4.  The criteria for entitlement to a compensable evaluation 
for right wrist sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4, including § 4.7 and DC 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2005 with regard to the issues of service 
connection for a right elbow condition and entitlement to a 
compensable disability rating for right wrist sprain.  In May 
2008, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that there is a preponderance of evidence 
against the claims for entitlement to service connection and 
an increased rating, any questions as to the appropriate 
disability rating for the service connection claim and 
effective dates to be assigned are rendered moot.  

The Veteran's higher initial rating claims for seizure 
disorder, absence seizures, (petit mal), and chronic ethmoid 
sinusitis are "downstream" elements of the RO's grants of 
service connection for these issues in the currently appealed 
rating decision issued in August 2005.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability ratings and 
effective dates, because the August 2005 rating decision was 
fully favorable to the Veteran on the issues of service 
connection for seizure disorder, absence seizures, (petit 
mal), and chronic ethmoid sinusitis, and because the 
Veteran's higher initial rating claims for seizure disorder, 
absence seizures, (petit mal), the Board finds no prejudice 
to the Veteran in proceeding with the present decision and 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In Dingess, the Veterans Court held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in August 2005 does not meet the requirements of 
Vazquez-Flores.  However, another letter that does meet such 
requirements was issued in May 2008.  Following the issuance 
of that letter, the claim was readjudicated and a 
supplemental statement of the case was issued in June 2008, 
thus curing the timing defect.  See Mayfield, 444 F. 3d 1328; 
Pelegrini, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his right elbow, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a right elbow injury 
in service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2008) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The evidence of record contains the Veteran's service 
treatment records and post-service private medical records.  
The evidence of record also contains several reports of VA 
examinations with regard to the seizure, sinusitis, and right 
wrist issues.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the Veteran's appeal.  

Right Elbow

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service Reports of Medical Examinations dated in April 1993, 
June 1999, and, in February 2005 for separation purposes, 
reflect no findings of a right elbow disability.  Reports of 
Medical History dated in October 1998, and in November 2004 
for separation purposes, reflect that the Veteran made no 
complaints related to the right elbow.  

There are no post-service medical records related to a right 
elbow disability.  

The Board finds that there is a preponderance of evidence 
against the Veteran's claim of service connection for a right 
elbow disability.  The Veteran has not identified or 
submitted any medical evidence which shows any current right 
elbow disability.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no evidence of a current disability, 
it is unnecessary for the Board to reach the question of 
etiology of the claimed right elbow disability.  Simply put, 
service connection is not warranted in the absence of proof 
of current disability.  

The Board has considered the Veteran's own lay statements to 
the effect that a right elbow disability was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between a right elbow disability and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a right elbow disability is related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Seizures

Criteria & Analysis

An August 2005 rating decision granted service connection for 
seizure disorder, absence seizures (petit mal) and assigned a 
10 percent disability rating under Diagnostic Code 8999-8911, 
effective June 1, 2005.  

The RO assigned Diagnostic Code 8999 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2008).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.118, DC 8911, petit mal 
epilepsy.  

Diagnostic Code 8911 provides that petit mal epilepsy is 
rated under the general rating formula for major seizures.  
Note (1) to Diagnostic Code 8911 provides that a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Note (2) provides that a 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that a confirmed diagnosis of epilepsy with 
a history of seizures is rated 10 percent disabling.  
Epilepsy with at least 1 major seizure in the last 2 years; 
or at least 2 minor seizures in the last 6 months is rated 20 
percent disabling.  Epilepsy with at least 1 major seizure in 
the last 6 months or 2 in the last year; or averaging at 
least 5 to 8 minor seizures weekly, is rated 40 percent 
disabling.  Epilepsy averaging at least 1 major seizure in 4 
months over the last year; or 9 to 10 minor seizures per 
week, is rated 60 percent disabling.  Epilepsy averaging at 
least 1 major seizure in 3 months over the last year; or more 
than 10 minor seizures weekly, is rated 80 percent disabling.  
Epilepsy averaging at least 1 major seizure per month over 
the last year is rated 100 percent disabling.  Note (1) to 
the General Rating Formula for Major and Minor Epileptic 
Seizures provides that, when continuous medication is shown 
necessary for the control of epilepsy, the minimum rating 
will be 10 percent.  This rating will not be combined with 
any other rating for epilepsy.  Note (2) provides that, in 
the presence of major and minor seizures, the predominating 
type of epilepsy is to be rated.  Note (3) provides that 
there will be no distinction between diurnal and nocturnal 
major seizures.   38 C.F.R. § 4.124a.

The regulation provides the following guidance regarding 
epilepsy and unemployability:  (1) Rating specialists must 
bear in mind that the epileptic, although his or her seizures 
are controlled, may find employment and rehabilitation 
difficult of attainment due to employer reluctance to the 
hiring of the epileptic.  (2) Where a case is encountered 
with a definite history of unemployment, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in his or her inability to 
obtain employment.  (3) The assent of the claimant should 
first be obtained for permission to conduct this economic and 
social survey.  The purpose of this survey is to secure all 
the relevant facts and data necessary to permit of a true 
judgment as to the reason for his or her unemployment and 
should include information as to: (a) Education; (b) 
Occupations prior and subsequent to service; (c) Places of 
employment and reasons for termination; (d) Wages received; 
(e) Number of seizures.  (4) Upon completion of this survey 
and current examination, the case should have rating board 
consideration.  Where in the judgment of the rating board the 
veteran's unemployability is due to epilepsy and jurisdiction 
is not vested in that body by reason of schedular 
evaluations, the case should be submitted to the Director, 
Compensation and Pension Service.  
38 C.F.R. § 4.124a.

The Veteran underwent a VA examination in August 2007.  He 
denied any known precipitating factors.  He stated that 
seizures were an almost daily occurrence.  He reported that 
attacks varied in amount, but usually between 8 and 10 per 
day, with no attacks occasionally.  He stated that the 
problem rendered him unemployable for either physical or 
sedentary occupations.  Following physical examination, the 
examiner diagnosed seizure disorder (absences).  

Private medical records from Dr. S.K. dated in October 2007 
reflect that Dr. S.K. assessed several spells of sudden 
blackout of the vision occurring several times a day and 
lasting from a few seconds to a minute, as well as several 
spells of losing attention or focus, or spacing out every 
day, which was either related to petit mal seizures or 
attention deficit disorder.  Dr. S.K. noted that episodes of 
the sudden blackout of vision may be residual of a previous 
pituitary tumor affecting the Veteran's optic nerves.  In 
November 2007, Dr. S.K. noted frequent left temporal and 
occasional right temporal sharp waves, which was quite 
characteristic for a temporal lobe epilepsy or complex 
partial epilepsy.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds that the Veteran is shown to have averaged 
more than 10 episodes per week of his service-connected 
seizure disorder.  However, there is no evidence that the 
Veteran has averaged at least 1 major seizure per month over 
the last year.  For example, in October 2007, Dr. S.K. noted 
that the spells lasted from a few seconds to a minute.  
Moreover, there is no evidence that any of these seizures 
were characterized by generalized tonic-clonic convulsion 
with unconsciousness.  These findings are more appropriately 
contemplated by an 80 percent evaluation under DC 8911.  See 
38 C.F.R. § 4.124a.  Thus, an initial 80 percent evaluation, 
but not more, for the service-connected seizure disorder is 
allowed.

Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating.  38 C.F.R. 
§ 3.321 (2008).  The determination of whether a claimant is 
entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

While the Veteran has reported interference with employment, 
there is no evidence of record, other than his very general 
statements, regarding such interference.  
Comparing the level and symptomatology of the Veteran's 
seizure disability to the rating schedule, the degree of 
disability and symptomatology, such as multiple minor 
seizures weekly, are contemplated by the rating schedule, 
particularly 38 C.F.R. § 4.71a, DC 8911.  The assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required.



Sinusitis

Criteria & Analysis

An August 2005 rating decision granted service connection for 
chronic ethmoid sinusitis and assigned a noncompensable 
disability rating under Diagnostic Code 6511, effective June 
1, 2005.  

Diagnostic Codes 6511 (ethmoid sinusitis) is to be rated 
under the General Rating Formula for Sinusitis.  The General 
Rating Formula for Sinusitis provides a noncompensable (0 
percent) rating for sinusitis that is detected by X-ray only.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A Note to the General Rating Formula for Sinusitis 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97. 

The Veteran underwent a VA examination in August 2007.  He 
reported congested runny nose accompanied by frontotemporal 
headaches about 3 to 4 times per year, lasting an average of 
one and a half weeks.  He stated that there was some 
interference with breathing through the nose due to nasal 
congestion.  He denied purulent discharge, speech impairment, 
chronic sinusitis, or incapacitating episodes.  

Upon physical examination, there were no nasal polyps 
present; no evidence of permanent hypertrophy of turbinates, 
granulomatous disease including rhinoscleroma; no obstruction 
or tenderness of nostrils; no septal deviation; no tissue 
loss, scarring or deformity of the nose; and no tenderness, 
purulent discharge, or crusting and sinus.  The examiner 
diagnosed allergic rhinosinusitis.  

In this case, the Veteran's sinus disability picture does not 
more nearly approximate the criteria for a compensable 
initial evaluation.  There is no medical evidence in the 
claims file establishing that the Veteran's sinusitis has 
involved incapacitating episodes or has manifested as 
headaches, pain, and purulent discharge or crusting at least 
three times yearly.  For example, at the August 2007 VA 
examination, the Veteran denied incapacitating episodes.  
Although the Veteran reported headaches about 3 to 4 times 
per year, he denied purulent discharge and the examiner noted 
that there was no crusting.  An initial compensable 
evaluation is thus not assignable under DC 6511.

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate the Veteran's sinusitis.  There is 
no medical evidence of record showing that this disability, 
alone, causes marked interference with employment or 
necessitates frequent periods of hospitalization.  
Accordingly, the Board finds that the Veteran's claim for a 
higher initial evaluation does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his sinus disability picture 
change.  38 C.F.R. § 4.1.  At present, however, the 
evaluation noted above is the most appropriate given the 
medical evidence of record.

Based on that evidence, the Board concludes that the criteria 
for entitlement to an initial compensable evaluation for 
sinusitis have not been met.  In reaching this conclusion, 
the Board considered the complete history of the Veteran's 
sinusitis as well as the current clinical manifestations and 
the effect the disability has on his earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the evidence in that case is not in relative 
equipoise, the doctrine is not applicable.  



Right Wrist

Criteria & Analysis

A May 2005 rating decision granted service connection for 
right wrist sprain (dominant) and assigned a noncompensable 
disability rating under Diagnostic Code 5215, effective June 
1, 2005.  

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 
80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5215 provides ratings based on limitation of 
motion of the wrist.  Limitation of palmar flexion in line 
with the forearm is rated 10 percent disabling for the major 
wrist and 10 percent for the minor wrist; limitation of 
dorsiflexion to less than 15 degrees is rated 10 percent 
disabling for the major wrist and 10 percent for the minor 
wrist.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in January 2006.  He 
reported constant ache of the right wrist with increased pain 
with gripping and lifting motions.  He denied any episodes of 
dislocation or recurrent subluxation, as well as any 
significant adverse effects on normal occupation or 
recreational activities.  

Upon physical examination, there was no evidence of pain on 
motion, edema, effusion , instability, weakness, tenderness, 
redness, heat, or abnormal movement or guarding of movement.  
There was no swelling or inflammation.  Palpation revealed no 
evidence of tenderness, nodules or masses.  Range of motion 
testing revealed no evidence of discomfort or loss of 
mobility.  Flexion was to 80 degrees, extension was to 70 
degrees, radial deviation was to 20 degrees, and ulnar 
deviation was to 45 degrees.  X-ray findings revealed an 
essentially negative exam of the right wrist.  The examiner 
diagnosed tendonitis/ strain right wrist.  There was no 
additional limitation of joint function.  

The Veteran underwent another VA examination in August 2007.  
He reported occasional sharp, brief pain on the wrist upon 
lifting a heavy object while the wrist was on neutral 
position (between pronation and supination) radial side 
movement.  He stated that there was a constant dull ache of 
the wrist with some radiation to the fingers and to the 
forearm, with an intensity of 4 out of 10.  He reported that 
this type of flare up came about 4 or 5 times a year lasting 
for a few days.  He stated that he avoided strenuous 
activities with the right wrist during this period.  He 
reported tenderness to pressure over the tendons at the level 
of the wrist dorsally.  He stated that there was no decrease 
in range of motion, although there was some decrease in 
function during flare ups.  He reported that he did not work 
and that the right wrist had no effect on usual daily 
activities.  

Upon physical examination, there was no pain on motion.  
Repetitive movements did not decrease range of motion or 
joint function.  There was no evidence of painful motion, 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding of movement.  There was mild 
to moderate tenderness over the wrist, dorsally midline over 
the extensor tendons of the fingers.  The examiner diagnosed 
right wrist tendinopathy.  

The medical evidence does not show any limitation of motion; 
nor is there any x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  For example, 
the January 2006 VA examiner noted that flexion was to 
80 degrees.  Thus, an initial compensable evaluation is thus 
not assignable under DC 5215.

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports the granting of a 
compensable rating.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Veteran has submitted no evidence showing 
that his service-connected right wrist disability markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Thus, a compensable evaluation is not 
warranted in this case.


ORDER

Service connection for a right elbow disability is not 
warranted.  

An initial rating of 80 percent for seizure disorder, absence 
seizures, (petit mal), is warranted.  To this extent, the 
appeal is granted, subject to laws and regulations applicable 
to payment of VA monetary benefits. 

An initial compensable evaluation for chronic ethmoid 
sinusitis is not warranted.  

A compensable evaluation for right wrist sprain (dominant) is 
not warranted.  



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


